 



Exhibit 10.1
AGREEMENT
     This Agreement is dated as of the 1st day of February, 2007, and is made by
Daniel W. Parke and Michelle A. Parke, not individually but as the trustees (the
“Trustees”) of The Parke Family Trust (Restated), a trust created September 24,
1992 and restated under agreement dated October 11, 1996 (such Trust being
herein referred to as the “Stockholder”), and Lime Energy Co., a Delaware
corporation (the “Company”).
W I T N E S S E T H:
     WHEREAS, the Company, Parke Acquisition, LLC, the Stockholder, Daniel Parke
and Parke P.A.N.D.A. Corporation are parties to that certain Agreement and Plan
of Merger dated as of May 19, 2006 (the “Merger Agreement”; capitalized terms
which are used herein and are defined in the Merger Agreement and not otherwise
defined herein are used with the meanings given such terms in the Merger
Agreement); and
     WHEREAS, on June 7, 2006, the Company’s board of directors approved a 1 for
15 reverse split of the Company’s common stock (the “Reverse Split”), such that
every 15 outstanding shares would be combined into one share, with such Reverse
Split to be effective on June 15, 2006; and
     WHEREAS, on June 29, 2006, the parties closed the transactions contemplated
by the Merger Agreement and the Company issued to the Stockholder 5,000,000
shares of the Company’s common stock, par value $0.0001 per share, as part of
the consideration thereunder; and
     WHEREAS, at the time of entering into, and closing the transactions under,
the Merger Agreement, the Company and the Stockolder believed that the Reverse
Split had become effective and the issuance of shares of common stock to the
Stockholder under the Merger Agreement was premised on that understanding; and
     WHEREAS, the parties now understand that the Reverse Split did not become
effective on June 15, 2006 and only became effective when it was set forth in an
amendment to the Company’s certificate of incorporation duly adopted by the
directors and stockholders of the Company in accordance with the Delaware
General Corporation Law and filed with the Secretary of State of Delaware, which
did not occur until January 23, 2007; and
     WHEREAS, as a result of the foregoing, the Reverse Split became effective
after the closing under the Merger Agreement and the shares of common stock
issued to the Stockholder under the Merger Agreement have been subjected to the
Reverse Split, such that every 15 of such shares have been combined into one
share of common stock on January 23, 2007; and
     WHEREAS, the Stockholder may have rights against the Company by reason of
the Reverse Split not having been effective prior to closing under the Merger
Agreement, and the

- 1 -



--------------------------------------------------------------------------------



 



Company has offered to issue additional shares of common stock to the
Stockholder, as more fully described below, to bring the Stockholder up to the
number of shares which were acquired under the Merger Agreement, in return for
the Stockholder’s waiving any claims which it may have against the Company
arising by reason of the Reverse Split not having been effective prior to the
closing under the Merger Agreement, except as provided hereinbelow, and the
Stockholder has agreed to accept such offer as set forth herein;
     NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein, the parties hereby agree as follows:
     1. Offer to Issue Catch Up Shares; Release of Claims. The Stockholder
acquired 5,000,000 shares of common stock on June 29, 2006 pursuant to closing
under the Merger Agreement. On January 23, 2007 such shares were combined into
333,333 shares of common stock pursuant to the Reverse Split becoming effective
on that date. Accordingly, the Company has offered to issue to the Stockholder
4,666,667 shares of common stock in return for the Stockholder’s entering into
this Agreement and waiving any claims, except as otherwise provided herein,
which it may have against the Company by reason of the Reverse Split not having
been effective prior to the closing under the Merger Agreement and becoming
effective on January 23, 2007:
     The Stockholder agrees to accept from the Company such 4,666,667 shares of
common stock, and, in consideration for the Company’s issuance of such shares,
hereby agrees that it relinquishes, releases and waives any claims it may have
against the Company under the Merger Agreement or otherwise in respect of the
Reverse Split not having been effective prior to closing under the Merger
Agreement and becoming effective on January 23, 2007, including any claim for
breach of any warranty of the Company as to its outstanding capital stock:
provided, however, that the foregoing release and waiver shall not apply to any
claims that the Stockholder might have against the Company if any taxing
authority, including, without limitation, the Internal Revenue Service or the
California Franchise Tax Board, asserts that the merger effected pursuant to the
Merger Agreement does not qualify as a tax free reorganization because of the
Reverse Split not having been effective prior to the Closing or that the receipt
of shares pursuant to this Agreement creates a taxable event for the Stockholder
and the Company hereby agrees to indemnify, defend and hold harmless the
Stockholder with respect thereto.
     The Company agrees to issue to such additional shares to the Stockholder
within five (5) business days after the date of execution of this Agreement by
the Stockholder, and delivery by the Stockholder to the Company of the
certificates evidencing the shares issued on June 29, 2006 for replacement. The
Stockholder agrees to deliver such certificates to the Company as soon as
practicable following execution of this Agreement by the parties. All
certificates evidencing the additional shares shall be legended to the extent
applicable under the Merger Agreement with respect to the shares issued
thereunder.
     2. Stockholder’s Representation and Warranty. The Stockholder hereby
represents and warrants to the Company that the Stockholder has not sold,
transferred or otherwise disposed of any of the shares which were issued to it
under the Merger Agreement, as such shares have

- 2 -



--------------------------------------------------------------------------------



 



been combined pursuant to the Reverse Split, and the Stockholder continues to
own all such shares. The Stockholder acknowledges that the number of shares of
common stock which the Company has agreed to issue to the Stockholder hereunder
has been determined in reliance upon this representation and warranty, and
accordingly that in the event that this representation and warranty is untrue,
the Company shall be entitled to an equitable reduction to the number of shares
issued to the Stockholder under this Agreement.
     3. Registration Obligation. This Agreement shall not be construed to affect
or modify the Company’s obligation to have a registration statement declared
effective in accordance with Section 1.8 of the Merger Agreement. Such
obligation continues as provided in the Merger Agreement, and the Company agrees
to include in such registration statement the shares issued to the Stockholder
pursuant to this Agreement, except as may be otherwise agreed by the Company and
the Stockholder.
     4. Miscellaneous.
     (a) All of the WHEREAS clauses and other recitals at the beginning of this
Agreement are hereby incorporated into and made part of this Agreement.
     (b) This Agreement shall be binding upon, and shall inure solely to the
benefit of, each of the parties hereto, and each of their respective heirs,
executors, administrators, successors and permitted assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement.
     (c) This Agreement may be amended only by written execution by all parties.
     (d) This Agreement may be executed in one or more counterparts, all of
which shall be deemed but one and the same agreement and each of which shall be
deemed an original. Delivery by facsimile of an executed counterpart of this
Agreement shall be effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered.
     (e) THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.
[Balance of page intentionally left blank; signature page follows.]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.
LIME ENERGY CO.
By: /s/ Jeffrey R. Mistarz          
Name: Jeffrey R. Mistarz
Title: Executive Vice President and Chief Financial Officer

- 4 -



--------------------------------------------------------------------------------



 



THE PARKE FAMILY TRUST (RESTATED)

         
By: /s/ Daniel W. Parke
  and   /s/Michelle Parke
 
       
Name: Daniel W. Parke
      Name: Michelle Parke
Title: Trustee
      Title: Trustee

- 5 -